 1           Michael N. Poli (Bar No. 005461)
             mpoli@pmzlaw.com
 2           POLI, MOON & ZANE, PLLC
             403 Hill Street
 3           Reno, Nevada 89501
             (602) 857-8180
 4
             Attorneys for Plaintiff
 5
 6                           UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF NEVADA
 8   NECHE, LLC, a Nevada Limited                 Case No. 2:19-cv-01016-APG-VCF
     Liability Corporation,
 9
                     Plaintiff,                   STIPULATION AND   ORDER
10                                                EXTENDING DEADLINE FOR
            vs.                                   PLAINTIFF TO FILE FIRST
11                                                AMENDED COMPLAINT
     ALLIED INSURANCE COMPANY
12   OF AMERICA, an Ohio Corporation;
     NATIONWIDE MUTUAL
13   INSURANCE COMPANY, an Illinois
     Corporation,
14
                     Defendants.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff
17   NECHE, LLC (“Neche” or “Plaintiff”) and Defendant ALLIED INSURANCE
18   COMPANY OF AMERICA (“Allied” or “Defendant”), by and through their
19   respective attorneys of record, that:
20          1. The deadline for Plaintiff to file its First Amended Complaint shall be
21                extended through and including March 20, 2020.
22          2. The deadline for Defendant to file a Response to Plaintiff’s First Amended
23                Complaint shall be extended through and including April 3, 2020.
24          Reason for the Extension:
25          The Court previously granted Plaintiff an extension until February 28, 2020 to
26   file its First Amended Complaint and allowing Defendant until March 20, 2020 to
27   file its Response (Doc. 52). However, Plaintiff’s undersigned counsel, Michael N.
28   Poli (“Attorney Poli”) left his former firm (Merlin Law Group) on January 31, 2020,
     Case 2:19-cv-01016-APG-VCF Document 60 Filed 03/19/20 Page 2 of 2



 1   and established a new firm, Poli, Moon & Zane. In doing so, it was uncertain
 2   whether Attorney Poli would continue representing Plaintiff at his new firm.
 3   Attorneys Michael Ponzo (“Attorney Ponzo”) and Courtney Abrams (“Attorney
 4   Abrams”), both admitted pro hac vice were primarily handling this matter, under
 5   Attorney Poli’s supervision.
 6          On March 12, 2020 Attorneys Ponzo and Abrams filed a Notice of their
 7   withdrawal as pro hac vice counsel for Plaintiff (Doc. 56), and Attorney Poli was
 8   able to obtain the complete file from Merlin Law Group. After carefully reviewing
 9   the file, Attorney Poli became aware that the Amended Complaint was never filed on
10   February 28, 2020, as ordered by the Court (Doc. 52).
11          Therefore, Plaintiff and Defendant respectfully request this Court grant
12   Plaintiff an extension through and including March 20, 2020 in which to file its First
13   Amended Complaint, and Defendant an extension through April 3, 2020 in which to
14   file its Response.
15   DATED this 19th day of March, 2020.      DATED this 19th day of March, 2020.
16
17   By: /s/ Michael N. Poli               By: /s/ Mayra Salinas-Menjivar
         MICHAEL N. POLI, ESQ.                ROBERT W. FREEMAN, ESQ.
18       Nevada Bar No. 005461                Nevada Bar No. 3062
         2999 N. 44th Street, Suite 325       PRISCILLA L. O’BRIANT, ESQ.
19       Phoenix, Arizona 85018               Nevada Bar No. 10171
        Attorneys for Plaintiff Neche, LLC    MAYRA SALINAS-MENJIVAR, ESQ.
20                                            Nevada Bar No. 014607
                                              6385 S. Rainbow Blvd., Suite 600
21                                            Las Vegas, Nevada 89118
                                              Attorneys for Defendant Allied
22                                            Insurance Company of American
23
24                                         ORDER
25          IT IS SO ORDERED:
                      3-19-2020
26          DATED:
27
                                       UNITED STATES MAGISTRATE JUDGE
28


                                                 2
